After hearing on rehearing granted and reconsideration of the question, "as to whether petitioner was at the time of making the order by respondents, serving the territory between Lake City and Williston within the purview of the statute giving the serving Company priority," the present writer has reached the conclusion that we should indulge in a judicial repast of crow.
Section 3 of Chapter 14764, Acts of 1931, in the first paragraph thereof provides:
"Section 3. No auto transportation company shall operate any motor vehicle for the transportation of persons or property as a common carrier for compensation on any public highway in this State without first having obtained from the Railroad Commission a Certificate that Public Convenience and necessity requires such operation. *Page 24 
"Application for such Certificate of Public Convenience and necessity for common carriage made by any auto transportation company shall be in writing verified by the applicant and shall specify the following matters:
"1. The name and address of applicant and the names and addresses of its officers, if any.
"2. The public highway or highways over which and the fixed termini or the regular route, if any, between which or over which applicant desires to operate.
"3. The kind of transportation, whether passenger or freight, or both, in which applicant intends to engage, together with a brief description of each vehicle which applicant desires to use, including the seating capacity thereof, if buses, or the tonnage thereof, if trucks, and including specifically the size and weight of such vehicle.
"4. The proposed time schedule of operation.
"5. An agreement on the part of the applicant to conform with and abide by all tariffs and classifications as to freight or passenger carriage which may be prescribed by the Commission from time to time."
The record shows (a) Georgia-Florida Coaches is a new corporation merging operation now existing from Lake City to McRae, Georgia, and from McRae to Augusta, Georgia; (b) prior to the order herein the petitioner's operation extended into Florida only from the Georgia State Line to Lake City; (c) petitioner sought and procured an order extending its line in Florida from Lake City to Lake Butler, thence through Worthington Springs and La Crosse to Gainesville, thence via Archer to Williston, a total distance of 80 miles. *Page 25 
It is further shown that Florida Motor Lines at the time of the application served the territory by operating from Lake City via Lake Butler to Starke and from Jacksonville via Starke to Gainesville and with multiple lines served the route from Gainesville via High Springs to Lake City and from Williston via Archer and High Springs to Lake City.
The portion of the route or line granted to petitioner which is not served by existing carriers is the route or line from Lake Butler via Worthington Springs and La Crosse to Gainesville.
So it appears that Florida Motor Lines is a certificated carrier operating in the territory sought to be covered by petitioner, although it does not operate over the line or road between Gainesville and Lake Butler via Worthington Springs and La Crosse. This was and is the additional service, and facilities, which petitioner applied for and received permit to serve.
The record shows that at the hearing Florida Motor Lines tendered service by operating two of its through schedules each day from Lake City via Lake Butler, Worthington Springs and La Crosse to Gainesville.
The record further shows that on January 19, 1940, Gator Motor Lines, addressed a communication to the Secretary of the Railroad Commission, as follows:
"Mr. George L. Patton, Railroad Commission, Tallahassee, Florida.
"Dear Mr. Patton:
I have been requested to ask the permission of the Railroad Commission to extend my services from Palatka to Bunnell via San Mateo and Andalusia over Road 28, and from Gainesville to Lake Butler via *Page 26 
Dukes, Worthington and La Crosse over Roads 49 and 99. If such service is needed I would like to be first on the docket to provide such service since the routes are extensions to my present operation.
"I would like more time to investigate the demands for this service and therefore would appreciate your holding this application in your dormant file until I can be sure of its necessity before presenting same to the Honorable Commission.
"Thanking you for this consideration, I am
Yours very truly,
(Signed) Hazel C. Bell, Gator Motor Lines, Inc."
to which, the Commission, through its Secretary, replied as follows:
"Mrs. Hazel C. Bell, Gator Motor Lines, Inc., St. Augustine, Florida.
"Dear Mrs. Bell:
This will acknowledge receipt of your letter of January 19 in which you enclose check in the amount of $50.00 to cover the cost of public hearing in the matter of your application for an extension of your common carrier certificate to operate from Palatka to Bunnell via San Mateo and Andalusia and from Gainesville to Lake Butler via Dukes, Worthington and La Crosse.
"I am enclosing application forms which you may execute and filed.
Yours very truly,
__________________ Secretary." *Page 27 
The record also shows that Florida Motor Lines has become the Lessee of Gator Motor Lines.
So it appears that Florida Motor Lines is serving the territory which the applicant proposes to serve and that Florida Motor Lines has definitely offered to adequately serve the line in the territory between Gainesville and Lake Butler via Worthington Springs and La Crosse.
Section 3 of Chapter 14764, supra, provides:
"When application is made by an auto transportation company for a certificate to operate as a common carrier in a territory or on a line already served by a certificate holder, the Commission shall grant same only when the existing certificate holder or holders serving such territory fail to provide service and facilities which may reasonably be required by the Commission."
We think it is not necessary for us here to reiterate what we have said in Florida Motor Lines v. Railroad Commission,100 Fla. 538, 129 So. 876; S.A.L. Ry. Co. v. Wells, 100 Fla. 1027,130 So. 587; S.A.L. Ry. v. Wells, 100 Fla. 1631, 131 So. 777; Central Truck Lines, Inc., v. Fla. State R.R. Commission,146 Fla. 521, 1 So.2d 470; Central Truck Lines v. Fla. R.R. Commission, 118 Fla. 555, 160 So. 26.
The operation under the order will require a duplication of service over the twenty-two miles of road between Lake Butler and Lake City and over fifteen miles of road between Gainesville and Archer and over eleven miles of road between Archer and Williston, making a duplication of service on forty-eight miles of the route (from Williston to Lake City) which via Worthington Springs and La Crosse is approximately eighty miles. *Page 28 
My conclusion is that the order violates that part of Section 3 of Chapter 14764 quoted, supra, and, therefore, should be quashed.
TERRELL and ADAMS, JJ., concur.